MEMORANDUM OF DECISION.
Michael Langadas appeals from a judgment of the Superior Court, Cumberland County, affirming the decision of the Secretary of State to suspend Langadas’ driver’s license for his refusal to submit to a blood-alcohol test as required by 29 M.R.S.A. § 1312 (Supp.1987). Contrary to Langa-das’ contention, the record contains substantial evidence to support the hearing examiner’s determination that prior to his refusal to take the blood-alcohol test Lan-gadas had been properly informed, pursuant to section 1312(1), of the consequences of such refusal.
The entry is:
JUDGMENT AFFIRMED.
All concurring.